Case 16-14945-jkf       Doc 98    Filed 04/09/20 Entered 04/09/20 11:33:13         Desc Main
                                  Document Page 1 of 1



                   UNITED STATES BANKRUPTCY COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                         :
                                               :
HELEN ANTONELLI                                :      Case No. 16-14945-JKF
                                               :
                                               :      Chapter 7
                                               :
                       Debtor                  :


          ORDER AWARDING TRUSTEE'S COMPENSATION AND EXPENSES

         Upon consideration of the foregoing application for compensation and after notice as

prescribed by Bankruptcy Rule 2002 to all parties in interest, it is ORDERED, that the sum of

$71,435.95 is reasonable compensation for the services in this case by GARY F. SEITZ, trustee;

that such sum does not exceed the limitations prescribed by Section 326 of the Bankruptcy Code,

that $116.04 is reasonable for actual and necessary expenses advanced by the trustee; and that

such sums are awarded to the trustee.

                                               By the Court,




                                               Jean K. FitzSimon
                                               United States Bankruptcy Judge
          April 9, 2020
Dated: __________________
